Judge Owsley
delivered the Opinion of the Court.
Spiller sued Trimble and wife, and declared against them for a trespass, assault and battery, committed by Mrs. Trimble upon the daughter of Spiller, by which he sustained great loss of service, &c.
At the trial in the circuit court, after the battery *395as charged in the declaration was proved, under circumstances highly aggravated and injurious to the feelings of Spiller, and derogatory to the character of his family, Trimble moved the court to instruct the jury, that in their estimate of damages they could not regard the disgrace of Spiller or his family. which resulted from the battery. But his motion was overruled, and the jury were instructed, that, in estimating the damages, they had a rigid to consider the injury to the feelings of the parents', ahd the character of the family, occasioned by the assault and battery proved.
instructions;
but may be a®se.ss®d fo* the feelings of the parties terd0fj^fam ¿y^as in cáse of the seduc,don °f a dau£ltor':iusCtioB for the'liattewife, ages limit-the amount of her services lost,
The question for the determination of th-i is, was the circuit court correct, both and in giving the instructions.
in our-researches upon the subject, with no reported'case in which such an action like the present, has ever ur rect adjudication. But cases are to which questions turning upon analogoii have been decided, and which are under tain the decision of the circuit court. The foundation of the action is the same, whether it be brought by a parent for the seduction, or battery, of his daughter. Lt there be a loss to the parent of the service of his child, he has an unquestionable right to maintain the action in either case, and in neither case is he allowed to recover without proof of the loss of service, or what, by construction of law, is equivalent thereto. The loss of. service is ■not, however, admitted to form the sole and exclusive consideration for the jury, in estimating dam.ages, in cither case. There is no principle that can limit the jury, in their estimate of damages, to the amount of damages from loss of service, occur sidned by a battery on the child, that would not , equally apply to the estimate of damages occasioned by the seduction of the daughter; and the rulé is well settled, that, in an action by a parent for the seduction of his child, the jury are not confined in their estimate of damages to the mere amount of the damage from loss of service, and the expense consequent upon the seduction, but may award compenlegal *396sation for tlio dishonor and disgrace cast upon the plaintiff and his family by st'tch an injury. 3 Starkie’s Evi. 1308.
J. Speed Smith for plaintiff; Crittenden for defend» ant.
Hence we infer that there is no error, either in réfusing, or giving, the instructions to the jury. The judgment is consequently affirmed, with cost and damages.